Title: From John Adams to Elbridge Gerry, 23 May 1780
From: Adams, John
To: Gerry, Elbridge


     
      My dear Friend
      Paris May 23 1780
     
     The Baron de Arundl, desires a Letter of Introduction to some Gentleman in Congress from me, and I dont know to whom to write upon this occasion better than to you. I inclose you some of our Constitutions.
     A vessell has arrived at L’orient, with a Paper of 8 April, and there are Letters to the Comtess de la Lucerne, and others perhaps as late as the 15th. but not a Line from Congress to any one that I can hear of—certainly none to me. I want very much to get some Correspondent who will send me the Newspapers and the Journals by every Vessell—from Baltimore or Philadelphia. The Court here, have all these Things from their Ministers and Consuls &c. &c. But We get nothing. They communicate nothing of this kind to any body, not to me nor to Dr Franklin, nor to any indeed of their own nation. It is inconsistent with the Maxims of this Government that they should. They communicate nothing to the Public the People being of no Consideration in public Councils,—they leave the public to pick up intelligence in scraps from England Holland, America, Spain any where and any how. So that if you intend that We shall be informed of any Thing you must, assist us.
     What am I to do for Money? Not one Line have I received from Congress or any Member of Congress, since I left America.
     Clintons Letter is a great Curiosity. I have written more to Con­gress, since my arrival in Paris than they ever received from Europe put it all together since the Revolution. Whether any Thing has reached them I know not.
     
      I am affectionately yours
      John Adams
     
    